DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-20 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

"can be manufactured” in line 6
“with or without” in line 7
“with or without” in line 8
“such as” in line 9
“which can incorporate” in line 10
“except for radiation sources that do not require it” in line 14
“such as” in line 14
“preferably” in line 16

Examiner notes numerous phrase like the above are recited in the claims. Applicant is encouraged to review the claims and rewrite them according to current US practice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US20120195042A1).
Regarding claim 1, Chu discloses:
1. Opto-thermal system based on bidimensional thermal plates (figs 2 and 11), applicable to electromagnetic radiation devices with heat dissipating elements, essentially constituted by a body (heat conducting body 2, heat conducting body 51) with at least one flat face, which can be manufactured by extrusion, or injection, from one or several parts, with or without internal and/or external heat dissipation fins or radiators, and with or without openings on its front, side, rear, or in several of these parts as cooling-inlets (fig 2 and 11);
a radiation source (fig 3, LED 6), such as an LED, RGB, or IR and/or UV source, which can incorporate one or more radiation, colour, presence, or proximity sensors; 
an optics, formed by one or more lenses, matrix or arrays of micro-lenses and/or one or more reflectors (reflectors 4 and 53) surface or solid of transparent material, with a reflector coating or based on micro-prisms; 
a power supply unit (par 95), except for radiation sources that do not require it, such as AC LEDs, and/or electronic power supply and/or control equipment regulated by a microcontroller or a microprocessor; 

characterized by integrating a bidimensional thermal plate with flat faces (2, 51), straight or bent in various geometric shapes, of a conductive material, by phase change or thermal conduction, or several of these plates joined together by their middle part, which transmit the heat generated by the radiation source, which is in a central region of the system in thermal contact with a central area of the plate or in the union of plates, to peripheral regions at the ends of the plate or plates, which they extend along the side, back, front or several of these zones of the system, by contact of the flat faces of the plates with flat faces of the fins, radiators or other parts of the body of the device (as shown in figs 2 and 11, the thermal plates are in contact with other parts of the body).
Regarding claim 2, Chu discloses:
2. Opto-thermal system based on bidimensional thermal plates, according to claim 1, characterized by including a base or platform (figs 5 and 12, metal core PCB 7 and 60) of a heat conducting material, by thermal conduction or by phase change, attached to the plate or union of plates that thermally connects them with the source of radiation.
Regarding claim 3, Chu discloses:
3. Opto-thermal system based on bidimensional thermal plates, according to the first and second claims, characterized by including one or more additional internal heat radiators (heat pipe 8 and 56) in thermal contact with the thermal plate or plates, in the part adjacent to the radiation source (fig 5, fig 11), and/or on the side of the body of the device, and/or one or more external heat radiators in the front or back, and/or a complementary active dissipation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/             Primary Examiner, Art Unit 2875